DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 31-46 and 50-51 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al (US 2021/0014875 A1).
Regarding claims 31, 39, 50, and 51, Lee discloses a method, comprising a user equipment: 
receiving a configuration that configures the user equipment with a resource (Fig. 10, block S1001, UE receives configuration information of SPS resource) that is to repeat in time according to an interval (Fig. 11, SPS re-occurs for a predetermined time duration); 
receiving control signaling indicating a parameter N, wherein the parameter N indicates a number of repetitions of the resource that are to occur before the configuration is to be deactivated (110th paragraph, the network can inform a UE of a number of SPS transmission opportunities.  This is an indication of a number of allocated SPS resources); 
transmitting or receiving data on one or more repetitions of the resource according to the configuration (Fig. 11, data is transmitted in allocated SPS resources.  SPS resources are repeated periodically for a number of SPS resources); and 
deactivating the configuration upon occurrence of the number of repetitions of the resource indicated by the parameter N (110th paragraph, UE deactivates SPS resource after using the given number 

Regarding claims 32 and 40, Lee discloses that wherein the control signaling is received before transmitting or receiving the data on any of the repetitions of the resource (Fig. 10, UE receives configuration information of SPS resource before data transmissions, illustrated in Fig. 11).

Regarding claims 33 and 41, Lee discloses that wherein the control signaling is included in downlink control information (96th paragraph, DCI of PDCCH carries UL grant).

	Regarding claims 34 and 42, Lee discloses that wherein one or more bits in the downlink control information indicate whether the downlink control information includes the control signaling (96th paragraph, DCI of PDCCH carries UL grant.  Herein, DCI must include bits for indicating the number of SPS transmission opportunities).

	Regarding claims 35 and 43, Lee discloses that wherein the control signaling is included in the configuration (110th paragraph, the network can inform a UE of a number of SPS transmission opportunities).

	Regarding claims 36 and 44, Lee discloses that the configuration is received via radio resource control (RRC) signaling (120th paragraph, SPS resource configuration can be received by the UE through a RRC signaling).

	Regarding claims 37 and 45, Lee discloses activating the configuration upon receiving the configuration (Fig. 9, UE receives SPS command to activate with SPS resource with predetermined time duration).
th paragraph, eMBB device, URLLC device, or MTC device.  These devices are NB-IoT devices as known in the art).

Allowable Subject Matter
Claims 47-49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 31-51 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANH VU H. LY
Primary Examiner
Art Unit 2472



/ANH VU H LY/Primary Examiner, Art Unit 2472